Exhibit 10.2 

 

GUIDED THERAPEUTICS-SHENGHUO MEDICAL AGREEMENT

22 Jan 2017

 

  

This Agreement is between Guided Therapeutics, Inc. (“GTI”), a Georgia
corporation with the address of 5835 Peachtree Corners East, Suite D, Norcross,
GA 30092, and Shenghuo Medical LLC, a privately held U.S. limited liability
company with the address of 175 Strafford Ave., Wayne, PA 19087 (“Shenghuo”).

 

WHEREAS, GTI has developed a platform technology for the early detection of
disease that leads to cancer;

 

WHEREAS GTI’s first non-invasive cancer detection product is the
LuViva® Advanced Cervical Scan device (the “Device”) and the related disposable
cervical guides (the “Disposables” and, with the Device, “LuViva”).LuViva is in
use in Canada, Latin America, Europe, Turkey, Asia and Africa and is under
premarket application (PMA) review by the U.S. Food and Drug Administration. GTI
owns the worldwide manufacturing, distribution and intellectual property (“IP”)
rights to LuViva. LuViva is designed to:

 

A. Determine the true likelihood of treatable cervical disease that may lead to
cancer in women aged 16 years and over who have been screened for cervical
cancer and have an abnormal result.

 

B. Be used as a screening tool both in the developed and developing world where
the Pap and/or HPV tests are not widely available.

 

WHEREAS GTI previously has granted an exclusive license (“Original License”) to
manufacture, sell and distribute LuViva in Peoples Republic of China (“China”),
Macau and Hong Kong, Taiwan, Brunei Darussalam, Cambodia, Laos, Myanmar,
Philippines, Singapore, Thailand, and Vietnam (the “Jurisdictions”) to Shenghuo
pursuant to that certain License Agreement, dated June 5, 2016, between GTI and
Shenghuo (the “Original Agreement”);

 

WHEREAS Shandong Yaohua Medical Instrument Co. Ltd (“SMI”) is a medical device
manufacturing and sales company located at No. 5 Zhujiang Street, High-Tech
Development Zone, Laiwu Shandong, Peoples Republic of China;

 

WHEREAS GTI and Shenghuo have determined that the optimum way to achieve
commercialization of LuViva within China, Macau, Hong Kong and Taiwan (the
“Territories”) is for Shenghuo to relinquish the Original License as it applies
to the exclusive rights to manufacture LuViva and to the sale and distribution
of LuViva in the Territories, so that GTI can grant SMI a new license for the
exclusive rights to manufacture LuViva and to sell and distribute LuViva in the
Territories (the “SMI License” and the agreement between GTI and SMI providing
for the grant of the SMI License, the “SMI Agreement”);

 



 1 

 

 

 

IT IS HEREBY AGREED AS FOLLOWS between GTI and Shenghuo:

 

1. Shenghuo agrees to (i) relinquish the Original License to facilitate the SMI
Agreement, whereby SMI will acquires the SMI License, and (ii) except as
expressly provided herein, permanently waive all of its rights under the
Original Agreement. Notwithstanding the foregoing, Shenghuo shall retain the
rights under the Original License to sell and distribute LuViva in those
Jurisdictions that are not Territories. If SMI makes combined payments to GTI
and Shenghuo totaling $500,000 or more, the condition in the Original License
requiring Shenghuo to enter into an agreement with an established commercial
partner that invests at least $500,000 in Shenghuo to commercialize LuViva in
China shall be deemed satisfied.

 

2. GTI agrees as follows:

 

A. All Up-Front Payments and Royalty Payments (including the payments for
minimum royalties) due from SMI to GTI under the SMI Agreement shall be divided
equally into two different accounts, one controlled by GTI and one controlled by
Shenghuo, to be equally divided by an escrow agent, or other manner as agreed to
by GTI, SMI as set forth in the SMI agreement. Notwithstanding the foregoing,
funds from SMI destined for Shenghuo must be deposited directly into a separate
account that does not allow GTI discretionary control over said funds. “Up-Front
Payments” means the $1,000,000 in cash payable by SMI to GTI in four
installments of $250,000 (with an advance of $50,000 on the first installment)
through October 30, 2017, pursuant to the SMI Agreement. “Royalty Payments”
means the royalty payments payable by SMI to GTI pursuant to the SMI Agreement
for each Disposable sold by SMI, net of the costs of the RFID chip constituting
part of each such Disposable and net of per-Disposable payments to Three Bridges
LLC pursuant to the Business Development Service Agreement, dated November 11,
2016, between GTI and Three Bridges LLC. If (i) SMI fails to equally divide and
pay the Up-Front Payments as provided herein, and (ii) upon subsequent written
request from Shenghuo, GTI fails to terminate the SMI License as a result of
such SMI failure, then GTI shall immediately pay to Shenghuo an amount in cash
such that the total amount of all Up-Front Payments actually made by SMI
(regardless of the actual payee) is split equally between GTI and SMI.

 

B. If, pursuant to the terms of the SMI Agreement, GTI terminates the SMI
License, GTI shall re-grant the Original License to Shenghuo, on the same terms
as the original grant of the Original License (except that to the extent that
milestones set forth in the Original Agreement have been met by SMI, then those
milestones shall be deemed as having been satisfied by Shenghuo), and Shenghuo’s
waiver of its rights under the Original Agreement shall be rescinded.

 

C. If GTI and SMI do not execute the SMI Agreement within 72 hours of the
signing this Agreement, then GTI shall re-grant the Original License to
Shenghuo, on the same terms as the original grant of the Original License
(except that to the extent that milestones set forth in the Original Agreement,
and this Agreement shall be deemed terminated and of no further force and
effect, and Shenghuo’s waiver of its rights under the Original Agreement shall
be rescinded).

 

 

 2 

 

 

 



D. Up Front Payment Schedule – Each of the Up Front Payments from SMI shall be
divided in the following manner:

 

Payment Date Total Amount Amount to GTI Amount to Shenghuo* 10 days after SMI
Agreement signed $50,000 $48,000 $2,000 20 February 2017 $200,000 $146,000
$54,000 30 April 2017 $250,000 $98,000 $152,000 30 July 2017 $250,000 $98,000
$152,000 30 October 2017 $250,000 $98,000 $152,000

*Includes all finder’s fees including the 2% fee for the initial $50,000 payment
made by SMI to GTI in connection with their letter of intent.

 

Late payments, if delayed by GTI, shall be subject to a one percent (1%) monthly
late fee.

 

E. Shenghuo shall sell to GTI, and GTI shall buy back, by the earlier of April
30, 2017 and the time a purchase order is received by SMI, the five (5) LuViva
devices previously sold to Shenghuo for a total of $92,500 (i.e., exactly what
Shenghuo paid GTI for them as part of the Original License terms).

 

F. GTI reaffirms its obligations under the Original Agreement with regard to the
note and warrant agreements provided therein and the four percent (4%) finders’
fee on any funds that go to GTI as a result of direct introductions made by
Shenghuo. In instances whereby Shenghuo is the initial finder or co-finder, but
an intermediary or co-finder has introduced the person or entity that
contributes the funds to GTI and receives a fee greater than two percent (2%),
the finder’s fee to Shenghuo shall be reduced to two percent (2%), with such
consideration to include all funds collected by GTI in connection with the SMI
agreements, with the exception of royalties resulting from product sales.
Shenghuo will invoice GTI for its commissions and payment will be due within 30
days of the invoice, or at Shenghuo’s option, paid out of the payments from SMI
under the SMI Agreement. If invoiced, finder’s fees shall be paid within ten
(10) business days of receipt of invoice by GTI and late payments will be
assessed at one percent (1%) late charge per month.

 

G. GTI shall not amend the SMI Agreement in any way that adversely affects
Shenghuo without Shenghuo’s approval.

 



 3 

 

 

 

H. The parties shall cooperate in good faith to facilitate GTI’s full
enforcement of SMI’s obligations under the SMI Agreement, and GTI shall inform
Shenghuo in advance of any waiver by GTI of SMI’s performance under the SMI
Agreement.

 

3. Miscellaneous

 

A. All notices and other communication required by this Agreement or permitted
to be given under this Agreement will be effective upon deposit in the mail,
postage prepaid and addressed to the parties at their respective addresses set
forth below unless by such notice a different person or address shall have been
designated.

 

If to GTI:

 

Gene Cartwright, President and CEO

5835 Peachtree Corners East, Suite D,

Norcross, GA 30092

 

 

If to Shenghuo:

 

Richard Blumberg, Esq., Managing Member

Michael Antonoplos, Managing Member

Shenghuo Medical, LLC

C/O Mark S. Pearlstein, Esq.

175 Strafford Ave., Suite One

Wayne, PA 19087

610-687-7757; 206-330-7030

610-687-7737 (facsimile)

 

Michael J. Antonoplos, Managing Member

Shenghuo Medical, LLC

175 Strafford Avenue, Suite One

Wayne, PA 19087

 

 

B. The Parties to this Agreement are and shall remain independent contractors
and nothing herein shall be construed to create a partnership, agency or joint
venture between the parties. Each party shall be responsible for wages, hours
and conditions of employment of its personnel during the term of, and under,
this Agreement.

 

C. In the event a dispute arises out of or in connection with this Agreement,
the parties will attempt to resolve the dispute through friendly consultation. 
If the dispute is not resolved within a reasonable period then any or all
outstanding issues may be submitted to mediation in accordance within any
statutory rules of mediation.  If mediation is not successful in resolving the
entire dispute or is unavailable, any outstanding issues will be submitted to
final and binding arbitration in accordance with the laws of the State of
Georgia The arbitrator’s award will be final, and judgment may be entered upon
it by any Court having jurisdiction within the Commonwealth of Pennsylvania or
State of Georgia, as applicable.  Each party shall choose one (1) arbitrator and
the two (2) chosen arbitrators shall select a third arbitrator, who shall be the
Chairman of the Arbitration Panel.  As soon as the mediation process has been
unsuccessful, either party may select an arbitrator by sending the name of the
arbitrator, in writing, to the other party.  The party receiving the  name of
the said arbitrator shall, within fifteen (15) days of receipt, select their
arbitrator and shall send their selection, in writing, to the other party. 
Should that party fail to select their arbitrator within fifteen (15) days of
receipt of the name of the first party’s arbitrator, the initial party may seek
Court appointment of the receiving party’s arbitrator and the latter shall be
responsible for the initial party’s reasonable attorney’s fees and costs in
connection with the Court appointment.  If the two (2) appointed arbitrators
fail to select the third arbitrator within thirty (30) days from the appointment
of the second arbitrator, either party, or the parties jointly, may seek Court
appointment of the third arbitrator. 

 



 4 

 

 

 

D. All questions concerning the validity, operation, interpretation and
construction of this Agreement will be governed by and determined in accordance
with the laws of the State of Georgia.

 

E. No waiver by either party of any breach of any provision hereof shall
constitute a waiver of any other breach of that provision or any other provision
thereof.

 

F. Subject to the receipt of necessary consents disclosed to the other party,
each party represents and warrants that the terms of this Agreement are not
inconsistent with any other contractual or legal obligations it may have or with
the policies of any institution or company with which such party is associated.

 

G. The parties have participated jointly in the negotiation and drafting of this
Agreement. In the event of an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement.

 

H. This Agreement may be signed by the parties in counterparts and via facsimile
or electronic signatures, which signatures, taken as a whole, shall constitute
an effective Agreement.

 

I. This Agreement, sets forth the entire agreement and understanding between the
parties as to the subject matter hereof and merges all prior discussions between
them; and neither party shall be bound by any conditions, definitions,
warranties, understandings or representations with respect to such subject
matter other than as expressly provided herein. This Agreement may not be
modified or altered except in writing by an instrument duly executed by
authorized officers of both parties.

 

 



 5 

 

 

 

J. Nothing herein expressed or implied is intended or should be construed to
confer upon or give to any person other than the parties hereto and their
successors or assigns any rights or remedies under, or by reason of this
Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers as of the 22nd day of January, 2017.

 

 

For GTI:

 



/s/ Gene Cartwright   Date: January 22, 2017 Gene Cartwright, President and CEO
                      For Shenghuo:           /s/ Richard Blumberg,   Date:
January 22, 2017 Richarl Blumberg, Managing Member           /s/ Michael
Antonoplos   Date: January 22, 2017 Michael Antonoplos, Managing Member    

 

 

 

 

 



 6 

 